Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 1 of 52




         Exhibit B
           Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 2 of 52




                                                                                                                          TV / ALL
                                                                                                     Transmittal Number: 22863894
Notice of Service of Process                                                                            Date Processed: 03/08/2021

Primary Contact:           Arnold D'Angelo
                           Zurich North America
                           1299 Zurich Way
                           Schaumburg, IL 60196-1056

Electronic copy provided to:                   Vicky Russell

Entity:                                       Zurich American Insurance Company
                                              Entity ID Number 2746725
Entity Served:                                Zurich American Insurance Company
Title of Action:                              Masterworks Development Co LLC vs. Zurich American Insurance Company
Matter Name/ID:                               Masterworks Development Co LLC vs. Zurich American Insurance Company
                                              (11025195)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2021-12251
Jurisdiction Served:                          Texas
Date Served on CSC:                           03/05/2021
Answer or Appearance Due:                     10 o'clock a.m. of the Monday next following the expiration of Twenty (20) days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           James J Cooper
                                              713-469-3879

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 3 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 4 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 5 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 6 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 7 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 8 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 9 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 10 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 11 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 12 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 13 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 14 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 15 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 16 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 17 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 18 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 19 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 20 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 21 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 22 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 23 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 24 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 25 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 26 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 27 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 28 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 29 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 30 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 31 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 32 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 33 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 34 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 35 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 36 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 37 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 38 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 39 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 40 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 41 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 42 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 43 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 44 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 45 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 46 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 47 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 48 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 49 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 50 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 51 of 52
Case 4:21-cv-01019 Document 2-3 Filed on 03/29/21 in TXSD Page 52 of 52
